Citation Nr: 1737670	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1. Entitlement to service connection for a left shoulder condition.

2. Entitlement to service connection for a right shoulder condition.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 26, 2000, to December 19, 2000, and from January 2001 to January 2005 during the Gulf War Era.  The Veteran was awarded a Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2014, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a travel board hearing.  A transcript of the hearing is associated with the claims file.  Thereafter, in December 2014, the Board reopened the petitions for service connection for bilateral hearing loss, tinnitus and right and left shoulder conditions.  After reopening the claim for tinnitus, the Board granted service connection for it, but remanded the remaining claims for service connection for bilateral hearing loss, tinnitus, right and left shoulder conditions and TDIU. 

After these matters were remanded to the Agency of Jurisdiction (AOJ), in October 2016, the RO granted a 100 percent disability rating for the Veteran's service-connected psychiatric disability effective August 22, 2016.



FINDINGS OF FACT

1.  The Veteran does not have sufficient hearing loss in either ear to be considered a ratable disability for VA compensation purposes. 

2.  The probative evidence of record shows that the Veteran's bilateral shoulder condition is not related to his active duty.

3. In resolving all doubt in the Veteran's favor, his service-connected disabilities have rendered him unemployable for the period from March 3, 2011, to August 21, 2016.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for entitlement to service connection for left and right shoulder conditions have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. The criteria for a TDIU have been met for the period from March 3, 2011, to August 21, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral hearing loss

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. 38 C.F.R. § 3.30(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2016). This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss also is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).

Concerning claims for hearing loss, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In August 2009, the Veteran submitted his claim for service connection for hearing loss.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110 ; see also Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321  (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.). 

At an October 2015 VA examination, puretone threshold results in the relevant frequencies were 25 dB, 25 dB, 25 dB, 30 dB and 30 dB in the right ear and 25 dB, 25 dB, 25 dB, 20 dB and 20 dB in the left ear.  Speech discrimination scores were 100 percent in the right ear and 98 percent in the left ear.  

The Veteran had another VA examination in February 2016.  Pure tone threshold results in the relevant frequencies were 20 dB, 20 dB, 10, dB, 20 dB and 15 dB in the right ear and 25dB, 25 dB, 5 dB, 15 dB and 15 dB in the left ear.  Speech discrimination scores were 100 percent in both ears.  The examiner stated that the Veteran had normal hearing in both ears.  

Here, the post-service audiological reports do not document puretone thresholds and/or Maryland CNC speech discrimination scores that rise to the level of a hearing loss disability for VA purposes.  See 38 C.F.R. §  3.385.  Despite the fact that the VA examination reports show some hearing impairment, the audiometric testing has not reflected a threshold of 40 decibels or greater, or auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores of less than 94 percent, in either ear.  See 38 C.F.R. § 3.385 ; see also Hensley v. Brown, 5 Vet. App. 155, 157   (1993).  Accordingly, despite repeated reevaluation, there is simply no evidence that the Veteran has had at any point during the pendency of his claim, hearing loss of the either ear as contemplated by 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board does find the Veteran credible in his assertions regarding current trouble hearing.  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a bilateral hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Importantly, the Veteran's hearing was tested two times during the pendency of the claim and at no point did puretone thresholds or Maryland CNC speech recognition scores in either ear rise to the level of a disability for VA purposes.  38 C.F.R. §  3.385. 

Absent any current diagnosis of a hearing loss disability in accordance with VA standards, an award of service connection for bilateral hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral hearing loss disability is denied.  See 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).


II. Bilateral Shoulder Condition

The Veteran believes his bilateral shoulder condition is related to active duty.  Specifically, he claims that he had to carry loads varying in weight, anywhere between 100 to 170 pounds.  See September 2014 hearing transcript, p. 7.  As a result, he recalls having to take numerous times off because he had numbness in his shoulders and shoulder blades.  Id. 

Service connection may also be established for a Persian Gulf War veteran who exhibits objective indications of a chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2017).  A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War, and includes the claimant in this case.  See 38 C.F.R. § 3.317.

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.

The Veteran had a VA examination in February 2016 as mandated by the December 2014 Board remand directives.  He reported that he had some right shoulder pain early in service when doing pullups.  Also, he recalled that he experienced bilateral shoulder pain in Iraq during his first deployment about 2003 and that it had continued daily since then.  The Veteran denied sustaining a specific injury but attributed it to carrying body armor and equipment.  The examiner observed that the Veteran's STRs were silent for any shoulder injury, conditions or pain.  He commented that there was nothing in the available medical record regarding shoulder pain until July 2009, four and a half years post discharge.  Moreover, the Veteran reported that he was employed as a commercial painter from January 2008 to August 2009, which the examiner noted was vocation with risk for shoulder injuries/strains.  

The examiner diagnosed the Veteran with a bilateral shoulder strain, but opined that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He based his opinion on the fact that the Veteran's STRs were silent for any shoulder injury, condition, pain or tingling.  The examiner stated that the first VA general physical examination shortly post discharge from active duty was silent for any musculoskeletal issues, specifically regarding shoulders.  The examiner reiterated that the Veteran's initial presentation relating to shoulder pain was in July 2009 while still employed as a commercial painter, a job that carries risk for shoulder injury/strain.  He further observed that the Veteran had subsequent work in the construction field as a laborer, also a risk factor for shoulder injury.  Regarding the question of clinical onset, the examiner commented that there was no documented material in the Veteran's records prior to 2009 that would link his complaint of bilateral shoulder pain to his time in service carrying heavy packs.  Instead, the examiner opined that his claimed shoulder condition was more likely than not a consequence of his occupation in 2009.  

In addition, the examiner opined that the Veteran's shoulder problems were not attributable to an undiagnosed illness as a shoulder strain is a mechanical myofascial injury.  He explained that there are no objective indications of shoulder problems that cannot be attributed to an organic cause.  The examiner stated that the Veteran's shoulder symptoms were attributable to a diagnosed condition, shoulder strain, not causing disability.  He concluded that there were no abnormal symptoms, abnormal physical findings or abnormal laboratory test results that cannot be attributable to a known clinical diagnosis.

After considering all of this evidence regarding the posited correlation between the Veteran's bilateral shoulder condition and his military service, the Board concludes that the preponderance of this evidence is against this claim.  In this case, the VA examiner provided sufficient reasoning why the current bilateral shoulder condition was not related to the Veteran's active service but, instead, related to his occupation as a painter and subsequently laborer in the construction field.  There is no competent medical evidence of record showing that the Veteran's current shoulder strain had its clinical onset during active service or is related to any incident of service.  Further, because his shoulder disorder has been diagnosed as strain, the Veteran does not have an undiagnosed illness.  

Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether his bilateral shoulder strain is attributable to his active service, to include carrying heavy body armor and equipment.  Further, his lay opinion is outweighed by that of the VA examiner, given the examiner's medical training and expertise.

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in these matters.  The preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for right and left shoulder conditions is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  TDIU

As already mentioned above, the Board remanded the Veteran's claim for TDIU.  Subsequently, the RO assigned a 100 percent disability rating for the Veteran's service-connected psychiatric disability.  Thereafter, in a March 2017 supplemental statement of the case (SSOC), the RO re-characterized the Veteran's claim as entitlement to a TDIU prior to August 22, 2016, the effective date of the Veteran's 100 percent rating for his psychiatric disability.  

The Board nevertheless recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. 

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. Here, the Veteran seeks entitlement to a TDIU based upon his service-connected psychiatric disability, as well as his chronic lumbar spine strain.  See September 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability (claiming unemployability based on his psychiatric symptomatology, as well as his chronic lumbar spine strain); September 2014 Board hearing transcript (indicating that it is primarily his psychiatric symptomatology that prevents him from working).  Importantly, the Veteran does not contend that a TDIU is warranted based solely upon his service-connected disabilities, apart from his psychiatric disability (e.g. his chronic lumbar spine strain, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling). 

Accordingly, since the Veteran is entitled to a 100-percent rating for PTSD on a schedular basis since August 22, 2016, entitlement to TDIU, as of this date, is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  The remaining issue is whether the Veteran is entitled to a TDIU prior to August 22, 2016.  

Considering the evidence of record, the Board finds that a TDIU is warranted, effective March 3, 2011, the date of receipt of the claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In reaching this conclusion, the Board observed that he met the schedular requirement for TDIU at the time of filing (e.g. PTSD, rated at 70 percent disabling and chronic lumbar spine strain, rated as 10 percent disabling).  See 38 C.F.R. § 4.16(a).  Thus, the critical inquiry is whether these service-connected disabilities alone are of "sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran need not be totally or entirely unemployable, however.  Requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment".  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.   

The record shows that since being discharged from service, the Veteran worked as a bar manager, security officer, construction laborer and painter.  See September 2011 Veteran's Application for Increased Compensation Based on Unemployability.  His last employment ended in August 2009.  Id.  The record also indicates that he completed a bachelor's degree in Communications and is pursuing a master's degree.  See September 2014 Board hearing transcript; See VA Vocational Rehabilitation & Employment Folder.

The relevant evidence of record includes a June 2011 VA examination regarding the Veteran's psychiatric disability.  The examination report shows that the Veteran had six jobs between 2005 and 2009.  The examiner noted that the Veteran had difficulty getting along with others, which led to physical and verbal altercations.  For example, he reported that he recently had a physical altercation with another student, which was broken up by bystanders.  The examiner stated that the Veteran no longer socialized with others, not even his family.  She observed, at that time, that the Veteran was a full-time student originally pursuing a degree in Engineering but was having difficulty due to his memory and concentration so he had to switch his major to Communications.  The Veteran reported that he still failed a couple of classes, but the school was working with him and giving him additional tutoring.  Moreover, in September 2011, the examiner submitted an addendum opinion regarding the Veteran's employability.  She opined that it was less likely than not that the Veteran's PTSD symptoms alone would render him unable to obtain or maintain gainful employment.  The examiner stated that the Veteran could work in a job that had loose supervision and little to no contact with the public or co-workers.  She based her conclusion on the fact that the Veteran had worked six different jobs since 2005 after he was discharged.  She observed that the Veteran had either quit the jobs or was fired.  The examiner noted the Veteran's statements that the main issues he had were his sleep difficulties, which affected his motivation and ability to go to work.  The Veteran also reported that he had difficulty interacting with his supervisors and co-workers.  The examiner opined that the Veteran's pain in his back and shoulder blades could affect his employment choices. 

The record also includes a February 2016 opinion that the Veteran's service-connected low back strain had no adverse impact on his ability to function in an occupational environment and caused no occupational limitations.  At a separate February 2016 VA examination regarding his PTSD, the examiner opined that there was no indication of current issues related to his service-connected PTSD, which would render the Veteran less capable of gainful employment in comparison to other veterans with the same condition rated with a similar level of disability.  In reaching this conclusion, the examiner observed that the Veteran had a valid driver's license and was apparently able to drive without difficulty based on mental health related issues.  The examiner also recounted the Veteran's statements that he was able to engage cogently in day to day activities; communicate effectively both in person and on the phone; and successfully engage in basic activities of daily living.  It was documented that the Veteran had recently (2013) graduated from college with a bachelor's degree in Communications and was presently working as an Adjunct Instructor at a local community college.  In addition, the Veteran was currently completing his master's degree in Behavioral Communications through an on-line degree program. 

Of note, however, is the August 2016 VA examination assessing the Veteran's PTSD.  Interestingly enough, this was the same examiner who conducted the June 2011 VA examiner.  Her conclusion was that the Veteran exhibited the same symptoms as the June 2011 VA examination and that his symptoms had not improved.  This examination was the basis for the Veteran's grant of a 100 disability rating in effect as of the date of this VA examination.

Considering the evidence of record, the Board finds that a TDIU is warranted for the period from March 3, 2011, to August 21, 2016.  The Board notes that in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10  (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2016).").  

While the conclusions by the various examiners have been unfavorable, the record is replete with evidence that the Veteran's PTSD symptomatology impacts his ability to obtain and maintain substantial gainful employment.  His employment record shows that he is unable to hold a job for any length of period without quitting or being fired because of his inability to work with others and his sudden outbursts.  Even though he has successfully completed a bachelor's degree through the VR&E Program, there were noted complications with his memory and concentration as well as his inability to interact well with other students, which have led to a physical altercation with another student.  He had difficulty developing and maintaining friendships. He is currently on his fourth wife and he has sparse contact, if any, with his other children and extended family.  Accordingly, service connection for TDIU is granted for the period from March 3, 2011, to August 21, 2016.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a left shoulder condition is denied.

Entitlement to service connection for a right shoulder condition is denied.

Entitlement to a TDIU for the period from March 3, 2011, to August 21, 2016, is granted, but rendered moot thereafter. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


